 BALL BROTHERS COMPANY, INC.265We'do' not believe, however, that such fakcts establish an integration ofthese various corporations of such a charade"r that we should regardthem, for jurisdictional purposes, as one integrated operation.Nordo we believe that the nominal amount of the services rendered forGovernment agencies calls for the application of our policy to assertjurisdiction over enterprises which affect the national defense effort 6We need not and do not decide whether or not the Employer,is en-gaged in commerce within the meaning of the Act. For, in anyevent, we are of the view that it will not effectuate the policies of theAct to assert jurisdiction in this case.We shall, therefore, dismissthe petition.OrderUpon the entire record in this case; the National Labor RelationsBoard orders that the petition filed herein be, and it hereby is,dismissed.5Cf.Westport Moving and Storage Co ,91 NLRB 902.6 Including the Employer's brief.BALL BROTHERS COMPANY,INC.'and.FEDERATION OF GLASS, CERAMIC&SILICA SAND WORKERS OF AMERICA, CIO, PETITIONER.Case No.35-KC-536.September 20,19-51Decision and Direction of ElectionUpon a petition duly filed under Section 9'(c) of the National LaborRelations Act, a hearing was held before Robert Volger, hearingofficer.The hearing off'icer's rulings made-at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated, its, powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the"Employer.3.A question affecting commerce exists concerning the representa-tion, of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4',The appropriate unit :-}The petitioner seeks to add the garage employees at the Employer'sMuncie,"Indiana, plant, to-the production and maintenance unit whichit currently represents.In the alternative, the Petitioner would repre-1The name ofthe Employer appears as amendedat thehearing.96 NLRB No. 43.- 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDsent these employees in a separate unit.The Employer agrees thatthe garage employees may constitute a separate appropriate unit, butopposes their inclusion in the same unit as the production and mainte-nance employees.The Employer is engaged in the manufacture, and, distribution ofcontainers throughout the United States.Only its plant at Muncie,Indiana, is involved in this proceeding.At this plant, the machinists,mold makers, operators of glass forming machines, and machine re-pairmen are currently represented in separate units by various labororganizations other than the Petitioner.The Petitioner is the repre-sentative of the remainder of the production and maintenance employ-ees, other than the garage employees, who have never been bargainedfor in any of the existing units.The garage employees work under the supervision of the garagesuperintendent who reports directly to the vice president.Althoughmost of these employees are classified as mechanics or mechanichelpers, the record does not indicate the extent of the skill. possessed bythem.They appear, however, to perform the usual duties of garageemployees in connection with maintaining and servicing the Em-ployer's trucks and cars.Twelve of the 25 employees in the garagealso spend a part of their time as chauffeurs for the officers of theEmployer, and some of their work includes the repair of equipmentshipped in from the Employer's other plants.Although garage em-ployees, unlike the plant employees, already represented by the Peti-tioner, are paid on a salary basis, we perceive no such distinction inthe interests of the two groups as would militate against their mergerinto a single unit.Under all the circumstances, we conclude that thegarage employees may appropriately be added to the production andmaintenance unit, as initially requested by the Petitioner.2There remains for consideration the unit placement of the fol-lowing employees, whom the Petitioner would exclude from the votinggroups, and the Employer would include.Marion Clarkbegins his work in the middle of the second shiftand works partly through the third shift.Before leaving the garageat the end of the first shift, the superintendent assigns work forthe second and third shifts.Although Clark assigns any emer-gency work that comes in during the night, the record indicatesthat such assignment of work requires no exercise of independentjudgment.Clark spends about 25 percent of his time allocating work,answering the phone, instructing the other employees in, the perform-ance of their work, and keeping records of the work performed bythe other employees, which are turned over to the superintendent.2 SeeMetz Baking Company,92 NLRB 108. BALL BROTHERSCOMPANY, INC.'267He spends the remaining 75 percent of his time as a mechanic.ThePetitioner contends that he is a supervisor.We believe that Clark does not possess the authority responsibly todirect the work of other employees, but acts essentially as a conduitfor instructions from the superintendent to the other employees,in the relationship of a more skilled to a less skilled employee.Nordoes he have the authority to take any personnel action with respect toany employees or to make effective recommendations concerningchanges in their employment status.We conclude that Clark is nota supervisor and may be included in the unit .3James Kellyworks as a gardener for the Employer's vice presidentduring the summer months, but returns to the garage during thewinter months and during periods of inclement weather in the sum-mer.The record indicates that he spends more than 50 percent of histime working in the garage. During the summer, he reports weekly tothe garage and turns in his time card.Although the Employer pays .him his entire salary, it is reimbursed by the vice president for thepersonal services rendered by Kelly.As Kelly spends more than 50 percent of his time as a garage em-ployee, we find that he has a sufficient interest in the terms and condi-tions of employment to warrant including him in the unit and per-mitting him to vote in the election 4Jack Rosenbaumis classified as a mechanic-clerk.All of his reg-ular working time is devoted to clerical duties such as ordering partsand acting as a stock clerk. In addition, about every fifth Saturdayand Sunday, he works as a mechanic.We find that Rosenbaum is aplant clerical, such as the Board has customarily included in produc-tion and maintenance units 5Accordingly, we shall permit him tovote.William Truittis on call as a private chauffeur, subject to the con-venience of an official of the Employer, Mrs. George Ball.The recordindicates that he works in the garage only at those times when hisservices are not requested by his regular employer.Although Truittis paid by the Employer, Mrs. Ball reimburses the Employer for thetime Truitt works for her as a chauffeur.As Truitt spends a portion of his time in the same type of workas other employees in the voting group, he may be included in theunit so far as his duties as a garage employee are concerned.How-ever, as he is apparently employed in the garage less than 50 percentof his working time, and with no degree of regularity, we concludethat he does not have a sufficient interest in the terms and conditionsVan RaaZte Company, Incorporated,95 NLRB No.135, and cases cited therein.4 Pine Hall Brick&Pine Company,93 NLRB 362. SeeCourtland Manufacturing Com-pany,95 NLRB 1292;Valley Tractor and Equipment Company,92 NLRB 240.Truscon Steel Company,95 NLRB 1005;Fosttr Wheeler Corporation,94 NLRB 211. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment to entitle him to a voice in the selection of a bargainingrepresentative.'We shall therefore direct an election in the following voting group :All garage employees at the Employer's Muncie plant, excludingguards, professional employees, and supervisors as defined in theAct.If a majority of these employees vote for the Petitioner, they willbe taken to have indicated their desire to be included in the productionand maintenance unit currently represented by the Petitioner, and thePetitioner may bargain collectively for such employees as part ofsuch unit.[Text of Direction of Election omitted from publication in this vol-ume.]BETTS CADILLAC OLDS, INC.andLODGE No. 254 OF THE INTERNATIONALASSOCIATION OF MACHINISTSBRADY MOTORS, INC.andLODGE No. 254 OF THE INTERNATIONAL ASSOCIA-TION OF MACHINISTSCHAMBERSMOTORCo.andLODGENo. 254OF THE INTERNATIONALASSOCIATIONOF MACHINISTSCRESCENT CHEVROLET COMPANYandLODGE No. 254OF THEINTERNA-TIONAL ASSOCIATION OF MACHINISTSDES MOINES NASH COMPANY, INC. and LODGE No. 254 OF THE INTERNA-TIONAL ASSOCIATION OF MACHINISTSFRIEDMAN MOTORS, INC. and LODGE No. 254 OF TIIE INTERNATIONALASSOCIATION OF MACHINISTSGAMBS-HOLMES MOTOR Co.andLODGE No. 254 OF THE INTERNATIONALASSOCIATION OF MACHINISTSGOODMAN MOTOR COMPANY and LODGE No. 254 OF THE INTERNATIONALASSOCIATION OF MACHINISTSHUDSON-JONES AUTO COMPANYandLODGE No. 254 OF THE INTERNA-TIONAL ASSOCIATION OF MACHINISTSJENSEN-DUNN COMPANYandLODGE No. 254 OF THE INTERNATIONALASSOCIATION OF MACHINISTSMANBECK MOTOR SALES Co.andLODGE No. 254 OF THE INTERNATIONALASSOCIATION OF MACHINISTSPAUL MANNING CHEVROLETandLODGE No. 254 OF TIIE INTERNATIONALASSOCIATIONOF MACHINISTSe SeeVan Raalte Company,Inc., supra.96 NLRB No. 46,